—Order, Supreme Court, Bronx County (Patricia Williams, J.), entered on or about April 16, 1998, denying the petition and dismissing the proceeding seeking to annul respondent’s determination, following an administrative hearing, that petitioner violated disciplinary rules by secreting a weapon on his person, unanimously vacated, the petition treated as one transferred to this Court for de novo review, and, upon such review, the challenged determination unanimously confirmed, the petition denied and the proceeding dismissed, without costs.
Since the petition raised an issue of substantial evidence, Supreme Court should have transferred the proceeding to this Court pursuant to CPLR 7804 (g) (Matter of Stroman v Franco, 253 AD2d 398). Upon our de novo review of the record, we find *240that respondent’s determination that petitioner was guilty of possessing contraband was supported by substantial evidence. We have considered petitioner’s related arguments and find them unavailing. Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.